STATE V. LAIRD



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-258-CV





WILBERT L. CLEWIS	APPELLANT

V.



SAFECO INSURANCE COMPANY	APPELLEE

OF AMERICA

------------



FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Wilbert L. Clewis attempts to appeal the trial court’s March 20, 2006 order dismissing his cause of action against appellee Safeco Insurance Company of America.  Appellant timely filed a motion for new trial in the trial court, so his notice of appeal was due June 19, 2006; however, he did not file his notice of appeal until July 24, 2006.  On that same day, Appellant also filed a motion for extension of time to file his notice of appeal, but an appellate court may extend the time to file the notice of appeal only if the appellant files an extension request within fifteen days after the deadline for filing the notice of appeal.  
See
 
Tex. R. App. P.
 26.3.  Thus, neither Appellant’s notice of appeal nor his extension request was timely filed.

We notified Appellant on July 31, 2006, of our concern that the court may not have jurisdiction over this appeal.  We also informed him that unless he or any party desiring to continue the appeal filed with the court, on or before August 10, 2006, a response showing grounds for continuing the appeal, the appeal was subject to dismissal for want of jurisdiction.  Appellant filed a response, but nothing in the response shows jurisdictional grounds for continuing the appeal.

The times for filing a notice of appeal are jurisdictional in this court, and absent a timely filed notice of appeal or extension request, we must dismiss the appeal.  
See 
Tex. R. App. P
. 2, 25.1(b), 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997) (holding that once extension period has passed, a party can no longer invoke an 
appellate court’s jurisdiction
). 
 Accordingly, 
we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P
. 42.3
(a), 43.2(f).

PER CURIAM

PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: August 31, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.